DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 12-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halsey et al. (USPG_PUB No. 2018/0188403).
	4.1	In considering claims 1, 12, and 19, Halsey et al. teaches a computer-implemented method for estimating reservoir productivity values that maximize reservoir productivity of a refined well design corresponding to a reservoir productivity parameter (para 33, 40, 47), the method being implemented in a computer system that includes a physical computer processor and non-transient electronic storage (para 37, 103), the method comprising: 
obtaining multiple limited production parameter values, wherein the limited production parameter values specify subsurface production features that affect the reservoir productivity (see fig.1-2 (102, 104, 202-204),  further para 38, In hydrocarbon operations, a subsurface model is created in the physical space or domain to represent the subsurface region.  The subsurface model is a computerized representation of a subsurface region based on geophysical and geological observations made of regions on and/or below the surface of the Earth.  Because subsurface model may be a numerical equivalent of a three-dimensional geological map complemented by a description of physical quantities in the domain of interest. The subsurface model may include multiple dimensions “subsurface features”. The subsurface model may include a structural framework of objects, such as faults and horizons, and may include a mesh or grid of nodes to divide the structural framework and/or subsurface model into cells, which may include mesh elements or blocks in two-dimensions, mesh elements or voxels in three-dimensions or other suitable mesh elements in other dimensions. A cell, such as block, mesh element or voxel, is a subvolume of the space, which may be constructed from nodes within the mesh, further para 44); obtaining multiple refined well designs (fig.1, para 57-58, further [0044], for corresponding to hydrocarbon production operations, the reservoir model maybe conditioned to an initial data set e.g., the first data set or data set A, which may include seismic data and appraisal well data, but not necessarily production data.  The reservoir models should include plausible geological scenarios consistent with the initial data set. The models can be used to generate data set B, which define the highest dimensional feature space possible.  An example may be production data over a particular time period in the range between 0 less than (&lt;) t&lt;T, where production may have started at time t equal to (=) 0, and the time t=T may be a time at which a particular decision (e.g., such as adding an infill well to the field development) may be implemented.  Then, two simulations may be performed for each of the reservoir models, which involve one using performing the existing hydrocarbon operations (e.g., using the existing equipment) and the other being the new or updated hydrocarbon operations (e.g., new or updated equipment, well, etc.) subsequent to the time T. From the simulation results, the desirability of the hydrocarbon operation may be determined based on the production differences between the simulations with the respective models, which may be differences in production metrics), wherein individual ones of the multiple refined well designs may specify a design parameter value for a corresponding design parameter (para 46, In the present techniques, the reservoir models are not conditioned or changed (subsequent to their initial formulation using data set A), as in conventional history matching operations, but are utilized in evaluating the performance of hydrocarbon operations.  Also, the reservoir models are not filtered or reviewed to indicate that any particular reservoir model or models is determined to be the closest, in some quantitatively defined sense, to the subsurface region (e.g., actual subsurface region).  This is beneficial because the simulation of even a large number of models to determine the parameters that may be used to create data points in the feature space is more computationally efficient and less cumbersome than the "inverse problem" of trying to determine a reservoir model that matches the truth case data.  Once the parameters appropriate for the particular hydrocarbon operation decision to be evaluated have been determined, the prediction of the metric describing the outcome of that operation is determined by the evaluated metric of neighboring reservoir models in the feature space, following statistical methods to average over these behaviors to provide a robust solution in that particular feature space. The regression method depends on the metric used, and thus may vary with the business decision being analyzed, even for the same ensemble of models.  Thus, the statistical regression techniques may weigh the different reservoir models differently in determining the metric or metrics describing the outcome of the hydrocarbon operations decision at the point or points or region corresponding to the truth case (e.g., within a zone or region near or within a threshold of the truth case).  Accordingly, different reservoir models may contribute differently to different decisions, which is not the result if history matching is performed to identify a referred, optimal, or best reservoir model); obtaining a productivity algorithm that predicts a  (fig.1-2 (202-204), para 62-63, further [0037], As used herein, "simulate" or "simulation" is the process of performing one or more operations using a subsurface model and any associated properties to create simulation results.  For example, a simulation may involve computing a prediction related to the resource extraction based on a reservoir model.  A reservoir simulation may involve performing by execution of a reservoir-simulator computer program on a processor, which computes composition, pressure, or movement of fluid as function of time and space for a specified scenario of injection and production wells by solving a set of reservoir fluid flow equations, and para 15, In another embodiment, a system for evaluating and performing a hydrocarbon operation for a subsurface region is described.  The system may include a processor; an input device in communication with the processor and configured to receive input data associated with a subsurface region; memory in communication with the processor, the memory having a set of instructions.  The set of instructions, when executed by the processor, are configured to: obtain a first data set associated with a subsurface region, wherein the two or more reservoir models are based on a first data set; create two or more reservoir models for a subsurface region from the first data set; obtain a second data set associated with a subsurface region and the two or more reservoir models; may obtain production data associated with a subsurface region; dispose the production data or at least a portion of the production data and/or the second data set or at least a portion of the second data set into a feature space; determine a region of interest within the feature space; evaluate the region of interest in the feature space; and determine whether to perform a hydrocarbon operation based on the evaluation of the region of interest); and generating multiple refined reservoir productivity values as a function of position in the subsurface volume of interest (para 38, In hydrocarbon operations, a subsurface model is created in the physical space or domain to represent the subsurface region.  The subsurface model is a computerized representation of a subsurface region based on geophysical and geological observations made of regions on and/or below the surface of the Earth.  The subsurface model may be a numerical equivalent of a three-dimensional geological map complemented by a description of physical quantities in the domain of interest.  The subsurface model may include multiple dimensions. The subsurface model may include a structural framework of objects, such as faults and horizons, and may include a mesh or grid of nodes to divide the structural framework and/or subsurface model into cells, which may include mesh elements or blocks in two-dimensions, mesh elements or voxels in three-dimensions or other suitable mesh elements in other dimensions.  A cell, such as block, mesh element or voxel, is a sub-volume of the space, which may be constructed from nodes within the mesh, see further para 65, The hydrocarbon operation may include one or more hydrocarbon exploration operations, one or more hydrocarbon development operations and/or one or more hydrocarbon production operations.  For example, the hydrocarbon production operation may involve installing or modifying a well or completion, modifying or adjusting drilling operations, decreasing or increasing fracture penetration, and/or to installing or modifying a production facility.  Once the hydrocarbon operation is determined, each of the two or more reservoir models are simulated with the hydrocarbon operation and without the hydrocarbon operation, as shown in block 208.  The hydrocarbon operation may include large scale decisions, such as whether or not to develop a field at all, in which latter case the simulation without the hydrocarbon operation may essentially consist of not developing the field at all.  The performance of the simulation may include modeling fluid flow based on the reservoir model and the associated properties stored within the mesh elements (e.g., cells or voxels) of the respective reservoir model. The simulation results may include the computation of time-varying fluid pressure and fluid compositions (e.g., oil, water, and gas saturation) and the prediction of fluid volumes produced or injected at wells. The simulation results and/or the respective reservoir model may be outputted. The outputting of the simulation results and/or the subsurface model may include displaying the simulation results and/or the reservoir model on a monitor and/or storing the simulation results and/or the reservoir model in memory of a computer system. The simulations are performed once with the hydrocarbon operation being performed and once without the hydrocarbon operation being performed for each of the respective reservoir models.  Once the simulations are performed, a metric for the hydrocarbon operation is determined based on a comparison of the simulation results, as shown in block 210) by applying the multiple refined well designs and the multiple limited production parameter values to the productivity algorithm (para 37, As used herein, "simulate" or "simulation" is the process of performing one or more operations using a subsurface model and any associated properties to create simulation results.  For example, a simulation may involve computing a prediction related to the resource extraction based on a reservoir model.  A reservoir simulation may involve performing by execution of a reservoir-simulator computer program on a processor, which computes composition, pressure, or movement of fluid as function of time and space for a specified scenario of injection and production wells by solving a set of reservoir fluid flow equations. [0033] As used herein, "hydrocarbon production" refers to any activity associated with extracting hydrocarbons from subsurface location, such as a well or other opening.  Hydrocarbon production normally refers to any activity conducted to form the wellbore along with any activity in or on the well after the well is completed.  Accordingly, hydrocarbon production or extraction includes not only primary hydrocarbon extraction, but also secondary and tertiary production techniques, such as injection of gas or liquid for increasing drive pressure, mobilizing the hydrocarbon or treating by, for example chemicals or hydraulic fracturing the wellbore to promote increased flow, well servicing, well logging, and other well and wellbore treatments).
4.2	As per claim 2, Halsey et al. teaches that wherein the productivity algorithm has been conditioned by training an initial productivity algorithm using productivity training data (para 93-95, FIG. 3J is an exemplary diagram 370, which shows the oil production rate for well 325 of FIG. 3B for all the realizations in the training set. In this exemplary diagram, the oil production rate (on the y-axis) is shown in bbl/d and the time (on x-axis) is shown in years.  FIG. 3K is an exemplary diagram 372, which shows a histogram of the metric for all the realizations in the training set.  In FIG. 3K, the y-axis denotes the frequency of the metric (0 on the x-axis denotes the decision to not drill the infill well, and 1 denotes the decision to drill the infill well), wherein the productivity training data includes (i) the production parameter values in the subsurface volume of interest (para 91, In the fourth step, the above dataset is used to learn the mapping J. The technique may be used in this example to learn the form of the mapping J is random forest.  See, e.g., Breiman, L. (2001), "Random forests", Machine learning, 45(1), 5-32.  This reference provides more details on random forest. Random forest is a (e.g., non-parametric) decision-tree-based supervised learning technique.  It involves segmenting the feature-space into multiple homogenous regions.  The segmentation is determined by minimizing the following equation (e7) in a top-down greedy approach), (ii) multiple sets of well designs in the subsurface volume of interest (para 97, This second part contains the remaining 30 realizations from the ensemble.  FIG. 3L is an exemplary diagram 374, shows the oil production rate for well 325 of FIG. 3B for all the realizations in the test set.  In this exemplary diagram, the oil production rate (on the y-axis) is shown in bbl/d, and time (on the x-axis) is shown in years.  FIG. 3M is an exemplary diagram 376, which shows the histogram of the metric for all the realizations in the test set.  In FIG. 3K, the y-axis denotes the frequency of the metric (e.g., 0 on the x-axis denotes the decision to not drill the infill well, and 1 denotes the decision to drill the infill well), and (iii) corresponding reservoir productivity values (para 90, The results from functional PCA technique are shown in exemplary diagram 350 in FIG. 3F, diagram 352 in FIG. 3G and diagram 354 in FIG. 3H, where the x-axis show the time in years, while the y-axis show the oil production rate during the history (with shutin removed) in bbl/d. FIG. 3G shows the oil production rate for well 325 of FIG. 3B.  FIG. 3G shows the reconstructed oil production rate for well 325 in FIG. 3B after representing d.sub.H (for each realization in the ensemble) using the approximation shown in equation (e5).  Similarly, FIG. 3H shows the reconstructed oil rate (for well 325 in FIG. 3B) after representing d.sub.H (for each realization in the ensemble) using functional PCA approximations shown in equation (e6)).
4.3	Regarding Claims 3, 13, and 20, Halsey et al. teaches that wherein the computer system further includes a graphical user interface (fig. 4, para 49, Visual display may be used to assist the selection of the feature space. Dimension reduction methods, such as multi-dimensional scaling or nonlinear dimensionality reduction methods (e.g., manifold learning), such as those described and developed in the machine learning literature, may be used to reduce the dimension of the feature space to two or three-dimensional space for visual inspection), the method further comprising: generating a representation of refined reservoir productivity as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined reservoir productivity values (para 48, Feature space creation is commonly practiced in machine learning applications, and may follow standard supervised or unsupervised machine learning practices.  Pre-existing domain knowledge about the subsurface region or its analog in another region and existing data may be used to assist in defining the feature space.  As an example, if data set B includes a set of time series of production data from existing M wells at N time points within the time interval (0, T), data set B may be considered to be embedded in a feature space of dimension greater than or equal to MN, depending on how many data observations are conducted at each well.  Then, the dimension of the feature space may be changed by transforming data vectors in data set B into feature vectors via a feature map.  A feature map may be based on polynomial combinations of components in a data vector or alternatively functional data analysis (FDA) can be used to define a set of basis vectors and coefficients that approximate, within some specified accuracy, the full data set.  Further, another alternative configuration may include FDA that may be used to describe the features.  FDA involves representing the functional data (e.g., time series corresponding to multiphase flow rates at wells, by coefficients of the smoothing spline or low-dimensional representation of the smoothing spline coefficients). A feature space may be infinite dimensional and a feature map need not be explicitly constructed.  Regression or classification in the feature space can be performed using function kernels representing inner products in the feature space.  In this case, choosing a kernel is equivalent to choosing feature map(s) and/or feature space(s).  Radial basis functions are often used as kernels in practice. [0065] he simulation results and/or the respective reservoir model may be outputted.  The outputting of the simulation results and/or the subsurface model may include displaying the simulation results and/or the reservoir model on a monitor and/or storing the simulation results and/or the reservoir model in memory of a computer system.  The simulations are performed once with the hydrocarbon operation being performed and once without the hydrocarbon operation being performed for each of the respective reservoir models.  Once the simulations are performed, a metric for the hydrocarbon operation is determined based on a comparison of the simulation results, as shown in block 210); and displaying the representation (para [0065] the simulation results and/or the respective reservoir model may be outputted.  The outputting of the simulation results and/or the subsurface model may include displaying the simulation results and/or the reservoir model on a monitor and/or storing the simulation results and/or the reservoir model in memory of a computer system.  The simulations are performed once with the hydrocarbon operation being performed and once without the hydrocarbon operation being performed for each of the respective reservoir models.  Once the simulations are performed, a metric for the hydrocarbon operation is determined based on a comparison of the simulation results, as shown in block 210).
Allowable Subject Matter
5.	Claims 4-11 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Wiener et al. (USPG_PUB No. 2019/0025461) teaches a fracture modeling of horizontal wells and, more particularly, to a rock physics based 3D reservoir model for use in stimulation of horizontal wells.
	6.2	Ranjan et al. (US Patent No. 10,415,349) teaches systems and methods for subsurface oil recovery optimization.
7.	Claims 1-3, 12-13, and 19-20 are rejected; claims 4-11 and 14-18 are objected to. This action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        September 10, 2021